Case: 10-10180     Document: 00511582169         Page: 1     Date Filed: 08/24/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          August 24, 2011
                                     No. 10-10180
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

JESUS ULYSSES ARSEO-FRANCO, also known as Mike Allison Corrales;
LAVADA CARREON,

                                                  Defendants-Appellants


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:09-CR-102-2


Before HIGGINBOTHAM, DAVIS, and ELROD, Circuit Judges.
PER CURIAM:*
        Jesus Ulysses Arseo-Franco and Lavada Carreon were tried by a jury and
convicted of kidnaping Oscar Luis Zurita and for using a firearm in relation to
the kidnaping. The district court sentenced Arseo-Franco to 120 months on the
kidnaping count and 60 months on the firearms count, with the terms to be
served consecutively. The district court sentenced Carreon to 90 months on the
kidnaping count and 60 months on the firearms count, with the terms to be


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 10-10180    Document: 00511582169       Page: 2   Date Filed: 08/24/2011

                                   No. 10-10180

served consecutively. On appeal, Arseo-Franco and Carreon argue that the
evidence was insufficient to support the kidnaping and firearms convictions.
They argue that if there was no kidnaping there can be no use of a firearm in
relation to a kidnaping.
      The standard of review for a sufficiency claim is “whether any reasonable
trier of fact could have found that the evidence established the appellant’s guilt
beyond a reasonable doubt.” United States v. Jaramillo, 42 F.3d 920, 922-23
(5th Cir. 1995) (citing Jackson v. Virginia, 443 U.S. 307, 319 (1979)). We
consider “the evidence in the light most favorable to the [G]overnment with all
reasonable inferences and credibility choices made in support of the verdict.”
United States v. Jones, 133 F.3d 358, 362 (5th Cir. 1998) (internal quotation
marks and citation omitted). Arseo-Franco and Carreon do not assert that
Zurita’s testimony did not establish either the elements of kidnaping or the
firearms count. Rather, they assert that his testimony was the only evidence of
kidnaping and that he was not credible because he was a confessed drug dealer
who had been granted immunity in exchange for his testimony. This is a
challenge to the sufficiency of evidence based solely on credibility
determinations. Because all credibility determinations are “resolved in favor of
the verdict,” United States v. Resio-Trejo, 45 F.3d 907, 911 (5th Cir. 1995), the
argument fails. Arseo-Franco and Carreon have not shown that the evidence
presented at trial is not sufficient to support all counts of conviction.
      Arseo-Franco argues that the district court violated the Confrontation
Clause by limiting the cross-examination of an agent with the Federal Bureau
of Investigation (FBI) because it limited his ability to attack Zurita’s credibility.
We review claimed violations of a defendant’s Sixth Amendment confrontation
right de novo. United States v. Bell, 367 F.3d 452, 465 (5th Cir. 2004). He has
not shown that his right to cross-examine witnesses was restricted improperly
because the jury had sufficient information to make an appraisal of the Zurita’s
reliability. See United States v. Tansley, 986 F.2d 880, 886 (5th Cir. 1993).

                                         2
   Case: 10-10180    Document: 00511582169       Page: 3   Date Filed: 08/24/2011

                                   No. 10-10180

      If there is no constitutional violation, then we review a district court’s
limitations on cross-examination for an abuse of discretion. United States v.
Jimenez, 464 F.3d 555, 558-59 (5th Cir. 2006). The district court did not abuse
its discretion because the information that counsel sought to elicit from the FBI
agent was cumulative, and any limitations on counsel’s ability to explore those
issues did not affect the jury’s ability to evaluate Zurita’s credibility. See United
States v. Davis, 393 F.3d 540, 548 (5th Cir. 2004).
      AFFIRMED.




                                         3